Citation Nr: 0938688	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  96-18 418A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.

(The issue of entitlement to an effective date earlier than 
January 12, 1998, for the grant of a 30 percent rating for 
mitral valve prolapse is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to June 
1986.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from an August 1995 determination by a 
Vocational Rehabilitation Counselor at the Washington, D.C. 
RO (Washington RO).  The claims file was later transferred to 
the Baltimore, Maryland RO (Baltimore RO).

In April 2002, the Veteran testified at a Central Office (CO) 
hearing held in Washington, DC, before the undersigned 
Veterans Law Judge.

In a July 2002 decision, the Board denied the Veteran's claim 
of entitlement to additional vocational rehabilitation 
benefits under Chapter 31, Title 38 of the United States 
Code.  The Veteran appealed the Board's July 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a June 2003 Order, granted the parties' 
joint motion for remand, vacating the Board's July 2002 
decision and remanding the case for compliance with the terms 
of the joint motion.

The Board remanded the case in August 2004 and June 2006 for 
further notice and development as indicated in the Court's 
order.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action, on his part, is required.



REMAND

At the time the Board remanded this issue in August 2004, the 
Veteran's vocational rehabilitation folder was included as 
part of the record in the case.  Both at the time of the 
Board's June 2006 remand and now that folder was, and is, not 
associated with the claims file.  On remand, the Veteran's 
vocational rehabilitation folder should be obtained and 
associated with the claims file.  

In August 2004 and June 2006, the Board instructed VA to 
provide the Veteran with the appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) in compliance 
with 38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).  In this 
regard, the Board notes that, effective August 5, 2009, VA 
amended its vocational rehabilitation regulations to more 
fully implement the provisions of the VCAA.  The final rule 
substantially revised 38 C.F.R. § 21.32 to outline VA's duty 
to notify claimants of the information and evidence needed to 
substantiate a vocational rehabilitation claim.  It also 
added a new section, 38 C.F.R. § 21.33, to outline VA's duty 
to assist claimants in obtaining evidence necessary to 
substantiate a vocational rehabilitation claim.  The 
provisions of these sections are substantially similar to 
those found in 38 C.F.R. § 3.159(b) for claims under Parts 3 
and 4.

The VA was further instructed to issue the Veteran a 
supplemental statement of the case (SSOC) and thereafter, 
return the case to the Board.  There is no indication in the 
claims file that either the RO or the AMC has complied with 
Board's remand instructions.  In a January 2006 brief, the 
Veteran's attorney argued that VA did not adjudicate the 
claim for entitlement to additional vocational rehabilitation 
benefits under Chapter 31 as ordered by the Board and 
requested that the matter be remanded for compliance with the 
August 2004 remand pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).  The Board agreed and remanded the issue again in 
June 2006.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall, 11 Vet. App. at 271.  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the 
RO/AMC for further appropriate action as directed.

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's vocational 
rehabilitation folder and associate it 
with the claims file.  

2.  Ascertain whether the Veteran and his 
attorney have been furnished a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 21.32.  If so, a copy of that 
letter must be associated with the claims 
file.  If not, furnish a letter to the 
Veteran and his attorney that explains, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
Veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the Veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted under 38 
C.F.R. § 21.33, readjudicate the 
Veteran's vocational rehabilitation 
claim, including consideration of any 
additional information obtained as a 
result of this remand.  If any 
determination remains adverse, the 
Veteran and his attorney should be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  The 
SSOC should include both 


the old and revised regulations 
applicable to the Veteran's claim.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




